





[ebaytmrgba03.jpg]
eBay Inc.
2065 Hamilton Ave.
San Jose, CA 95125 U.S.A.
Company Tax ID: 77-0430924




%%FIRST_NAME%-% %%LAST_NAME%-%        Award Number: %%OPTION_NUMBER%-%
%%ADDRESS_LINE_1%-%                Plan:          2008
%%ADDRESS_LINE_2%-%                Type:          RSU
%%ADDRESS_LINE_3%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
%%COUNTRY%-%
Effective as of %%OPTION_DATE%-% (the “Grant Date”), eBay Inc., a Delaware
corporation, (the “Company”), pursuant to its 2008 Equity Incentive Award Plan,
as amended from time to time, (the “Plan”), hereby grants to the individual
listed below (“Participant”), Restricted Stock Units (“RSUs”) with respect to
%%TOTAL_SHARES_GRANTED%-% shares of Stock (the “Shares”). This Restricted Stock
Unit Award (the “Award”) is subject to all of the terms and conditions set forth
in this Grant Notice, the Restricted Stock Unit Award Agreement attached hereto
as Exhibit A (the “Agreement”) (including without limitation the restrictions on
the Shares set forth in the Agreement and the Plan), all of which are
incorporated herein by reference. Any capitalized terms used in this Grant
Notice without definition shall have the meanings ascribed to such terms in the
Plan.


The Award will vest in increments on the date(s) shown.


Shares
 
Full Vest
%%TOTAL_SHARES_GRANTED%-%
 
RSUs shall become fully vested upon the earlier to occur of (i) the first
anniversary of the Grant Date, and (ii) the first annual meeting of the
stockholders of the Company that occurs after the Grant Date.



All vesting is subject to Participant’s continued service with the Company or a
Subsidiary through the vesting date. With respect to a Participant who is
subject to taxation in the U.S. under the Code, in no event shall any RSUs vest
following Participant’s separation from service (within the meaning of Section
409A(a)(2)(A)(i) of the Code).
By Participant’s signature and the Company’s signature below, Participant agrees
to be bound by the terms and conditions of the Plan and this Grant Notice which
includes Exhibit A (the Agreement). Participant has reviewed and fully
understands all provisions of the Plan and this Grant Notice in their entirety,
including Exhibit A, and has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan and this Grant Notice, including
Exhibit A.


 
 
%%GRANT_DATE%-%
eBay Inc.
 
Date
 
 
 
%%FIRST_NAME%-% %%LAST_NAME%-%, the Participant
 
Date





--------------------------------------------------------------------------------






EXHIBIT A


TO DIRECTOR RESTRICTED STOCK UNIT AWARD GRANT NOTICE


EBAY INC. RESTRICTED STOCK UNIT AWARD AGREEMENT


Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (the “Agreement”) is attached,
eBay Inc., a Delaware corporation (the “Company”) has granted to Participant the
right to receive the number of Restricted Stock Units (“RSUs”) under the 2008
Equity Incentive Award Plan, as amended from time to time (the “Plan”), as set
forth in the Grant Notice.
GENERAL


1.Definitions. Any capitalized terms used in this Agreement without definition
shall have the meanings ascribed to such terms in the Plan or the Grant Notice,
as applicable.


2.Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control. THIS AWARD IS SUBJECT TO ALL TERMS, CONDITIONS AND PROVISIONS OF
THE PLAN AND THE AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE ARBITRATION AND
CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 19.
AGREEMENT


1.Grant of the RSUs. As set forth in the Grant Notice, the Company hereby grants
to Participant the RSUs, subject to all the terms and conditions in the Grant
Notice, including this Exhibit A and Exhibit B, and the Plan. However, no shares
of Stock (“Shares”) shall be issued to Participant until the time set forth in
Section 2. Prior to actual issuance of any Shares, such RSUs will represent an
unsecured obligation of the Company, payable only from the general assets of the
Company.


2.Issuance of Stock. Shares shall be issued to Participant on or as soon as
administratively practicable following the vesting date set forth in the Grant
Notice (the “Vesting Date”) (and in no event later than 2-1/2 months following
the Vesting Date), provided that Participant has not experienced a Termination
of Service on or prior to the Vesting Date. After the Vesting Date, the Company
shall promptly cause to be issued (either in book-entry form or otherwise) to
Participant or Participant’s beneficiaries, as the case may be, Shares with
respect to the vested RSUs. No fractional Shares shall be issued under this
Agreement. In the event Participant experiences a Termination of Service, the
RSUs shall cease vesting immediately upon such Termination of Service, as
further described in Section 8(j) below, and the unvested RSUs awarded by this
Agreement and the Grant Notice shall be forfeited.


3.Disability and Death. Notwithstanding any other provision of the Grant Notice
or this Agreement, if Participant’s service with the Company is terminated by
reason of disability (as defined in Section 409A(a)(2)(C) of the Code and as
determined by the Committee) or death, any unvested RSUs subject to the Award
shall become immediately vested and shall be issued to Participant on or as soon
as reasonably practicable following such Termination of Service and after such
documentation as may be requested by the Committee is provided to the Committee
due to the disability or death.


4.Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company, the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax,


A- 1

--------------------------------------------------------------------------------





payment on account or other tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant as a result of
participation in the Plan (“Tax-Related Items”), is and remains Participant’s
responsibility. Participant further acknowledges that the Company (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant, vesting, settlement, release or cancellation of the RSUs, the issuance of
Shares upon settlement of the RSUs, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends, and (b) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. The Company may refuse
to issue or deliver the Shares or refuse to deliver the proceeds of the sale of
Shares if Participant fails to comply with Participant’s obligations in
connection with the Tax-Related Items.


5.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.


6.Conditions to Issuance of Certificates. Notwithstanding any other provision of
this Agreement, the Company shall not be required to issue or deliver any
certificate or certificates for any Shares prior to the fulfillment of all of
the following conditions: (a) the admission of the Shares to listing on all
stock exchanges on which such Shares are then listed, (b) the completion of any
registration or other qualification of the Shares under any U.S. state or
federal or non-U.S. law or under rulings or regulations of the U.S. Securities
and Exchange Commission or other governmental regulatory body (including any
applicable non-U.S. governmental regulatory body), which the Company shall, in
its sole and absolute discretion, deem necessary and advisable, (c) the
obtaining of any approval or other clearance from any U.S. state or federal or
non-U.S. governmental agency that the Company shall, in its absolute discretion,
determine to be necessary or advisable and (d) the lapse of any such reasonable
period of time following the Vesting Date as the Company may from time to time
establish for reasons of administrative convenience. The Company may affix to
certificates representing Shares issued pursuant to this Agreement any legend
that the Committee determines to be necessary or advisable (including to reflect
any restrictions to which Participant may be subject under a separate agreement
with the Company). The Company may advise the transfer agent to place a stop
transfer order against any legended Shares.


7.Consents. Participant’s rights in respect of the Award are conditioned on the
receipt to the full satisfaction of the Committee of any required consents that
the Committee may determine to be necessary or advisable.


8.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.


9.Award Not Transferable. This Award and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this Award, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this Award and the rights and privileges
conferred hereby immediately will become null and void.






A- 2

--------------------------------------------------------------------------------





10.Nature of Grant. In accepting the Award, Participant acknowledges,
understands and agrees that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended or terminated by the Company at any
time, to the extent permitted by the Plan;
(b)the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;


(c)all decisions with respect to future grants of RSUs, if any, will be at the
sole discretion of the Company;


(d)Participant is voluntarily participating in the Plan;


(e)the RSUs and any Shares subject to the RSUs are not intended to replace any
pension rights or compensation;


(f)the RSUs and any Shares subject to the RSUs, and the income and value of the
same, are not part of normal or expected compensation or salary for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar mandatory payments;


(g)the future value of the Shares subject to the RSUs is unknown, indeterminable
and cannot be predicted with certainty;


(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Participant ceasing to provide services to
the Company or any Subsidiary (for any reason whatsoever) and in consideration
of the grant of the RSUs to which Participant is otherwise not entitled,
Participant irrevocably agrees never to institute any claim against the Company
or any Subsidiary, waives his or her ability, if any, to bring any such claim,
and releases the Company and any Subsidiary from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claims;


(i)in the event of Participant’s Termination of Service (whether or not later
found to be invalid), unless otherwise provided by this Agreement or determined
by the Company, Participant’s right to vest in the RSUs, if any, will terminate
effective as of the date that Participant is no longer actively providing
services and will not be extended by any notice period; the Committee shall have
the exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the RSUs; and


(j)neither the Company nor any Subsidiary will be liable for any foreign
exchange rate fluctuation between Participant’s local currency and the United
States dollar that may affect the value of the RSUs or any amounts due to
Participant pursuant to the vesting of the RSUs or the subsequent sale of any
Shares acquired under the Plan.


11.No Rights to Continued Service. Nothing in the Grant Notice, the Agreement or
the Plan shall be construed as giving Participant any right to continued service
with the Company or affect any right that the Company may have to terminate
Participant’s service with the Company or alter the terms and conditions of
Participant’s service.


12.Right of Offset. The Company shall have the right to offset against the
obligation to deliver Shares under this Agreement any outstanding amounts
(including, without limitation, travel and entertainment or advance


A- 3

--------------------------------------------------------------------------------





account balances, loans, or amounts repayable to the Company pursuant to other
director programs) Participant then owes to the Company and any amounts the
Committee otherwise deems appropriate.


13.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or Participant’s acquisition or sale of Shares.
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.


14.Insider Trading Restrictions/Market Abuse Laws.  Participant acknowledges
that he or she is subject to any applicable Company insider trading policy. In
addition, depending on his or her country of residence, Participant may be
subject to additional insider trading restrictions and/or market abuse laws,
which may affect his or her ability to acquire or sell Shares or rights to
Shares (e.g., RSUs) under the Plan during such times as Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in Participant's country).  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  Participant
acknowledges that it is Participant’s responsibility to comply with any
applicable Company insider trading policy and any additional restrictions that
may apply due to local insider trading restrictions or market abuse laws.
Participant is advised to speak to his or her personal legal advisor regarding
any applicable local insider trading restrictions or market abuse laws.


15.Data Privacy. Participant hereby voluntarily consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other RSU grant materials by and among, as
applicable, the Company and any Subsidiary for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.
Participant understands that the Company and any Subsidiary may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all RSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).
Participant understands that Personal Data will be transferred to E*Trade
Corporate Financial Services, Inc. and/or its affiliates (“E*Trade”) or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. Participant understands that the recipients of
Personal Data may be located in the United States or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
Participant’s country. Participant authorizes the Company, E*Trade and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Personal Data, in electronic or other form, for the purpose
of implementing, administering and managing his or her participation in the
Plan, including any requisite transfer of such Personal Data as may be required
to a broker or other third party with whom Participant may elect to deposit any
Shares received upon vesting of the RSUs. Participant understands that he or she
may request a list with the names and addresses of any potential recipients of
Personal Data by contacting the Board liaison. Participant understands that
Personal Data will be held only as long as is necessary to implement, administer
and manage Participant’s participation in the Plan. Participant understands that
he or she may, at any time, request access to Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data or refuse or withdraw the consents herein,
in any case without cost, by contacting in writing the Board liaison. Further,
Participant understands that Participant is providing the consents


A- 4

--------------------------------------------------------------------------------





herein on a purely voluntary basis. If Participant does not consent, or if
Participant later seeks to revoke his or her consent, Participant’s service to
the Company will not be adversely affected; the only consequence of refusing or
withdrawing consent is that the Company would not be able to grant RSUs or other
equity awards to Participant or administer or maintain such awards. Therefore,
Participant understands that refusal or withdrawal of consent may affect
Participant’s ability to participate in the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact the Board liaison.


16.Titles. Section titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.


17.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to the RSUs or any future
RSUs granted under the Plan by electronic means or request Participant’s consent
to participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


18.Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


19.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of the Grant Notice, including this Agreement and the special provisions
for Participants outside the U.S. attached thereto as Exhibit B, regardless of
the law that might be applied under such state’s conflict of laws principles.


20.Arbitration; Choice of Forum.


(a)
Any dispute, controversy or claim between the Company and Participant, arising
out of or relating to or concerning the Plan, the Grant Notice or the Agreement,
shall be finally settled by arbitration in San Jose, California before, and in
accordance with the rules then in effect of, the American Arbitration
Association (the “AAA”) in accordance with the commercial arbitration rules of
the AAA. Prior to arbitration, all claims maintained by Participant must first
be submitted to the Committee in accordance with claims procedures determined by
the Committee. This Section is subject to the provisions of subsections (b) and
(c) below.



(b)
THE COMPANY AND PARTICIPANT HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF SAN JOSE,
CALIFORNIA OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN, THE GRANT NOTICE OR THE AGREEMENT THAT IS NOT OTHERWISE
ARBITRATED OR RESOLVED ACCORDING TO SECTION 19(a) OF THE AGREEMENT. This
includes any suit, action or proceeding to compel arbitration or to enforce an
arbitration award. The Company and Participant acknowledge that the forum
designated by this subsection has a reasonable relation to the Plan, the Grant
Notice and the Agreement and to Participant’s relationship with the Company.
Notwithstanding the foregoing, nothing herein shall preclude the Company







A- 5

--------------------------------------------------------------------------------





(c)
from bringing any action or proceeding in any other court for the purpose of
enforcing the provisions of this Section 19.



(d)
The agreement by Participant and the Company as to forum is independent of the
law that may be applied in the action, and Participant and the Company agree to
such forum even if the forum may under applicable law choose to apply non-forum
law. Participant and the Company hereby waive, to the fullest extent permitted
by applicable law, any objection which Participant or the Company now or
hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in subsection (b).
Participant and the Company undertake not to commence any action, suit or
proceeding arising out of or relating to or concerning the Agreement in any
forum other than a forum described in this Section 19. Participant and (subject
to the last sentence of subsection (b)) the Company agree that, to the fullest
extent permitted by applicable law, a final and non-appealable judgment in any
such suit, action or proceeding in any such court shall be conclusive and
binding upon Participant and the Company.



(e)
Participant irrevocably appoints the Secretary of the Company as his or her
agent for service of process in connection with any action, suit or proceeding
arising out of or relating to or concerning the Agreement which is not
arbitrated pursuant to the provisions of subsection (a), who shall promptly
advise Participant of any such service of process.



(f)
Participant hereby agrees to keep confidential the existence of, and any
information concerning, a dispute described in this Section 19, except that
Participant may disclose information concerning such dispute to the arbitrator
or court that is considering such dispute or to his or her legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute).



21.Conformity to U.S. Securities Laws. Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the U.S. Securities Act and the U.S. Exchange Act, and any and all
regulations and rules promulgated thereunder by the U.S. Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Award is granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.


22.Award Subject to Clawback. The Award and any cash payment or Shares delivered
pursuant to the Award are subject to forfeiture, recovery by the Company or
other action pursuant to any clawback or recoupment policy which the Company may
adopt from time to time, including without limitation any such policy which the
Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.


23.Amendment, Modification and Termination. To the extent permitted by the Plan,
this Agreement (and the Grant Notice, including Exhibit B) may be wholly or
partially amended or otherwise modified or terminated at any time or from time
to time by the Committee or the Board, provided, that, except as may otherwise
be provided by the Plan, no amendment, modification or termination of this
Agreement shall adversely effect the Award in any material way without the prior
written consent of Participant.






A- 6

--------------------------------------------------------------------------------





24.Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the post by certified mail, or its non-U.S. equivalent, with postage and fees
prepaid, addressed to Participant at his or her address shown in the Company
records, and to the Company at its principal executive office.


25.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, and to the extent permissible under
local law, this Agreement shall be binding upon Participant and his or her
heirs, executors, administrators, successors and assigns.


26.Compliance in Form and Operation. This Agreement and the RSUs are intended to
comply with Section 409A of the Code and the Treasury Regulations thereunder
(“Section 409A”) and shall be interpreted in a manner consistent with that
intention, to the extent Participant is or becomes subject to U.S. federal
income taxation. Notwithstanding any other provisions of this Agreement or the
Grant Notice, the Company reserves the right, to the extent the Company deems
necessary or advisable, if Participant is or becomes subject to U.S. federal
income taxation, and without any obligation to do so or to indemnify Participant
for any failure to do so, to unilaterally amend the Plan and/or this Agreement
to ensure that all RSUs are awarded in a manner that qualifies for exemption
from or complies with Section 409A; provided, however, that the Company makes no
representation that the RSUs will comply with or be exempt from Section 409A and
makes no undertaking to preclude Section 409A from applying to the Award.


27.Exhibit B. The Award shall be subject to any special provisions set forth in
Exhibit B for Participant’s country, if any. If Participant relocates to one of
the countries included in Exhibit B during the vesting period or while holding
Shares issued upon vesting of the RSUs, the special provisions for such country
shall apply to Participant, to the extent the Company determines that the
application of such provisions is advisable or necessary for legal or
administrative reasons. Exhibit B constitutes part of this Agreement.


28.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the RSUs and on any Shares issued upon vesting of the
RSUs, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


29.Entire Agreement: Severability. The Plan and the Grant Notice (including
Exhibit B) are incorporated herein by reference. The Plan and the Grant Notice
(including this Agreement and Exhibit B) constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof. If any provision of the Plan or the
Grant Notice (including this Agreement and Exhibit B) is determined to be
illegal or unenforceable, then such provision will be enforced to the maximum
extent possible and the other provisions will remain fully effective and
enforceable.


30.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.


* * * * *




A- 7